On Application for Reinstatement.
This cause came on for further consideration upon the filing of an application for reinstatement by respondent, Sanford J. Berger, Attorney Registration No. 0008346, last known business address in Cleveland, Ohio.
The court coming now to consider its order of September 2, 1992, as modified December 11, 1992, suspending respondent, Sanford J. Berger, from the practice of law in Ohio for a period of one year pursuant to Gov.Bar R. V(6)(B)(3), finds that respondent has substantially complied with that order and with the provisions of Gov.Bar R. V(10)(A). Therefore,
IT IS ORDERED by the court that Sanford J. Berger be, and hereby is, reinstated to the practice of law in the state of Ohio.
IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1).
For earlier case, see Cuyahoga Cty. Bar Assn. v. Berger (1992), 64 Ohio St.3d 454, 597 N.E.2d 81, as modified 65 Ohio St.3d 1208, 604 N.E.2d 1363.
Moyer, C.J., A.W. Sweeney, Douglas, Wright, Resnick, F.E. Sweeney and Pfeifer, JJ., concur.